Name: Commission Regulation (EEC) No 1265/92 of 18 May 1992 amending Regulation (EEC) No 898/92 laying down detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: EU finance;  political geography;  Europe;  trade policy
 Date Published: nan

 No L 135/6 Official Journal of the European Communities 19 . 5. 92 COMMISSION REGULATION (EEC) No 1265/92 of 18 May 1992 amending Regulation (EEC) No 898/92 laying down detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the interim Association Agreements between die Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, levy ; whereas the reduction in the CCT duty should also be incorporated in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 591 /92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Article 1 Regulation (EEC) No 898/92 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . The reduction in the import levy on beef and veal under import arrangements referred to in Article 1 ( 1 ) shall amount to 20 % of the full rates applying on the day of acceptance of the declaration of release for free circulation.' ; 2. Article 2 (2) (f) is replaced by the following : '(f) section 24 of licences shall show one of the follo ­ wing : Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), and in particular Article 1 thereof,  ExacciÃ ³n reguladora y derecho del AAC tal como establece el Reglamento (CEE) n ° 898/92 ;  Importafgift og FTT-told i henhold til forord ­ ning (EÃF) nr. 898/92 ;Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EEC) No 1628/91 (*), and in particular Article 15 (2) thereof,  AbschÃ ¶pfung und Zoll des GZT gemÃ ¤Ã  Verordnung (EWG) Nr. 898/92 ;  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã ¹ Ã ´Ã ±Ã Ã ¼Ã Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ ­ ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 898/92 :  Levy and CCT duty as provided for in Regula ­ tion (EEC) No 898/92 ; Whereas the Interim Agreements provide for a 20 % reduction in the levy and in the Common Customs Tariff duty on imports of fresh, chilled and frozen beef and veal covered by CN codes 0201 and 0202 up to certain quanti ­ ties ; whereas Commission Regulation (EEC) No 898/92 (*) takes account of the reduction solely in the  PrÃ ©lÃ ¨vement et droit du TDC comme prÃ ©vus par le rÃ ¨glement (CEE) n0 898/92 ;  Prelievo e dazio della TDC a norma del regola ­ mento (CEE) n . 898/92 ; 0 OJ No L 56, 29. 2. 1992, p. 3 . (2) OJ No L 56, 29. 2. 1992, p. 6.  Heffing en recht van het GDT overeenkomstig Verordening (EEG) nr. 898/92 ;(3) OJ No L 56, 29. 2. 1992, p. 9 . 0 OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. Ã  OJ No L 95, 9. 4. 1992, p. 44.  Direito nivelador e direito da pac previstos no Regulamento (CEE) n? 898/92.'. 19 . 5. 92 Official Journal of the European Communities No L 135/7 3. The second paragraph of Article 4 is replaced by the following : 'However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88, the fully levy and the normal CCT duties shall be collected on quantities in excess of those stated on the import licence.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1992. For the Commission Ray MAC SHARRY Member of the Commission